Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 19 is directed toward the sub combination of “a finger for use with a reel in an agricultural header.”  The body of claim 19 is directed toward the combination of a finger and a reel. It is not clear if the combination of a finger and reel, or the sub combination of a finger, is intended to be claimed.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel (US 6910323 B2) in view of Bongiovanni (WO 2016199068 A1).

Regarding Claim 1, Bickel discloses a reel (14) for use in an agricultural header, the reel having an axis of rotation (62), the reel comprising: 
a bat (26) mounted to rotate around the axis of rotation to gather crop, and 
a finger (98) mounted to the bat to rotate with the bat around the axis of rotation to gather crop, the finger comprising a tine (22) and a clamshell mount (see Fig. 9) to which the tine is coupled and that surrounds the bat to mount the finger to the bat against rotation (col. 7, lines 1-5, projection 134 prevents rotation of finger about the bat) about the bat without additional hardware.
Bickel does not disclose the bat having a non-circular cross-sectional profile.
	In a similar harvesting reel, Bongiovanni discloses reel bats (47a, b) having a rectangular cross section (see Fig. 1B) with a finger (11) removably attached to the bat.

Regarding Claim 2, Bickel, in view of Bongiovanni, discloses the reel of claim 1, wherein the clamshell mount comprises a first jaw (see Fig. 9) to which the tine is coupled, a second jaw (82), and a hinge (94) interconnecting the first jaw and the second jaw for relative movement of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount.
Regarding Claim 3, Bickel, in view of Bongiovanni, discloses the reel of claim 2, wherein each of the first jaw and the second jaw comprises a distal end portion (86, 90) relative to the hinge, the distal end portions of the first and second jaws are coupled to one another in the closed, locked position and separated from one another in the open, unlocked position.
Regarding Claim 4, Bickel, in view of Bongiovanni, discloses the reel of claim 3, wherein the distal end portion of the first jaw or the second jaw comprises a tab (110), and the distal end portion of the other of the first jaw or the second jaw comprises an aperture (recess 126, see Fig. 6) receiving the tab in the closed, locked position.
Regarding Claim 5 Bickel, in view of Bongiovanni, discloses the reel of claim 2, wherein the second jaw comprises a distal end portion (86) relative to the hinge, and the distal end portion is coupled to a portion of the finger in the closed, locked position and separated from the portion of the finger in the open, unlocked position.
Regarding Claim 6, Bickel, in view of Bongiovanni, discloses the reel of claim 2, wherein the hinge is a living hinge (col. 5, lines 18-23).
Regarding Claim 7, Bickel, in view of Bongiovanni, discloses the reel of claim 1, wherein the clamshell mount comprises a lock (106) that holds the clamshell mount on the bat.
Regarding Claim 8, Bickel, in view of Bongiovanni, discloses the reel of claim 7, wherein the lock comprises a tab structure (see Fig. 5) and a tab receiver (114), and the tab structure is coupled to the tab receiver.
Regarding Claim 9, Bickel, in view of Bongiovanni, discloses the reel of claim 8, wherein the tab structure comprises a tab (110), and the tab receiver comprises an aperture (126) receiving the tab.
Regarding Claim 19, Bickel discloses a finger (98) for use with a reel in an agricultural header, the reel comprising a bat (26) mounted to rotate around an axis of rotation of the reel to gather crop, the finger configured to mount to the bat to rotate with the bat around the axis of rotation to gather crop, the finger comprising a tine (22) and a clamshell mount (see Fig. 9) to which the tine is coupled and that is configured to surround the bat to mount the finger to the bat against rotation about the bat (col. 7, lines 1-5, projection 134 prevents rotation of finger about the bat) without additional hardware.
Bickel does not disclose the bat having a non-circular cross-sectional profile.
	In a similar harvesting reel, Bongiovanni discloses reel bats (47a, b) having a rectangular cross section (see Fig. 1B) with a finger (11) removably attached to the bat.
It would be obvious to one of ordinary skill in the art to modify the shape of the reel bat cross section disclosed by Bickel to be rectangular, as disclosed by Bongiovanni, as an alternative design for the same bat. 
Regarding Claim 20, Bickel, in view of Bongiovanni, discloses the finger of claim 19, wherein the clamshell mount comprises a first jaw (see Fig. 9) to which the tine is coupled, a second jaw (82), and a hinge (94) interconnecting the first jaw and the second jaw for relative movement of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount, each of the first jaw and the second jaw comprises a distal end portion (86, 90) relative to the hinge, the distal end portions of the first and second jaws are coupled to one another in the closed, locked position and separated from one another in the open, unlocked position.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel (US 6910323 B2) in view of Bongiovanni (WO 2016199068 A1), and further in view of Jasper (US 4882899 A).

Regarding Claim 10, Bickel, in view of Bongiovanni, discloses the reel of claim 1, wherein the clamshell mount comprises a spine (78) to which the tine is coupled.
Bickel does not disclose a spacer wing extending laterally from the spine, away from the tine along the bat.
In a similar reel tine, Jasper discloses a spacer wing (28) extending laterally away from a spine (34).
It would be obvious to one of ordinary skill in the art to provide the finger disclosed by Bickel with the spacer wing disclosed by Jasper as a way to support the finger on the bat. 
Regarding Claim 11, Bickel, in view of Bongiovanni and Jasper, discloses the reel of claim 10, wherein the spacer wing is a first spacer wing, the clamshell mount comprises a second spacer wing (Jasper: 30), and the spine is positioned laterally between the first spacer wing and the second spacer wing such that the first and second spacer wings extend laterally from the spine in laterally opposite directions away from the tine along the bat.
Regarding Claim 12, Bickel, in view of Honey and Jasper, discloses the reel of claim 11, wherein the spine is raised in relief relative to the first and second spacer wings (Jasper: see Fig. 2).
Regarding Claim 13, Bickel, in view of Bongiovanni and Jasper, discloses the reel of claim 11, wherein each of the first and second spacer wings has a width laterally greater than a width of the spine.
Regarding Claim 14, Bickel, in view of Bongiovanni and Jasper, discloses the reel of claim 10, wherein the spine is raised in relief relative to the spacer wing (Jasper: see Fig. 2).
Regarding Claim 15, Bickel, in view of Bongiovanni and Jasper, discloses The reel of claim 10, wherein the spacer wing has a width laterally greater than a width of the spine (Jasper: see Fig. 2).
Regarding Claim 16, Bickel, in view of Jasper and Bongiovanni, discloses the reel of claim 10, wherein: 
the clamshell mount of the finger comprises a first jaw (see Fig. 9), a second jaw (82), and a hinge (94) interconnecting the first jaw and the second jaw for relative movement of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount, 
the first jaw, the second jaw, and the hinge cooperate to provide the spine and the spacer wing, 
the first jaw comprises a first wing portion of the spacer wing, the second jaw comprises a second wing portion of the spacer wing, 
the first wing portion comprises a tab (110) or aperture at a distal end portion of the first jaw relative to the hinge, the second wing portion comprises the other of the tab or aperture (114) at a distal end portion of the second jaw relative to the hinge, and 
the aperture receives the tab in the closed, locked position.
Regarding Claim 17, Bickel, in view of Bongiovanni, discloses the reel of claim 1, comprising a second finger (col. 1, lines 25-30, a plurality of fingers are attached to each bat), wherein: 
the finger is a first finger, the second finger is mounted to the bat to rotate with the bat around the axis of rotation to gather crop, 
the second finger comprises a tine and a clamshell mount to which that tine is coupled and that surrounds the bat to mount the second finger to the bat without additional hardware. 
Bickel does not disclose wherein the clamshell mounts of the first and second fingers abut one another.
In a similar reel, Jasper discloses a plurality of fingers wherein the mounts of each finger abut one another (see Fig. 1) by way of their interlocking support wings (28, 30).
It would be obvious to one of ordinary skill in the art to provide the finger disclosed by Bickel with the spacer wings disclosed by Jasper as a way to support the finger on the bat. 
Bickel does not disclose wherein the clamshell mount of each of the first finger and the second finger has a lateral width, and the lateral width of the clamshell mount of the second finger is larger than the lateral width of the clamshell mount of the first finger.
It has been held that changes in size require only routine skill in the art (MPEP.2144.04.IV.A)
It would be obvious to one of ordinary skill in the art to modify the lateral width of the second clamshell mount so that it is larger than that of the first clamshell mount as an alternative design for the same reel finger.
Regarding Claim 18, Bickel, in view of Bongiovanni and Jasper, discloses the reel of claim 17, wherein: 
each of the first finger and the second finger comprises a spine (78) to which the respective tine is coupled and a spacer wing extending laterally from the spine away from that tine along the bat, 
the spacer wings abut one another, and 
the clamshell mount of each of the first finger and the second finger comprises a first jaw (see Fig. 9), a second jaw (82), and a hinge (94) interconnecting the first jaw and the second jaw for relative movement of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount, and, with respect to each of the first finger and the second finger: 
the first jaw, the second jaw, and the hinge cooperate to provide the spine and the spacer wing, 
the first jaw comprises a first wing portion (28) of the spacer wing, the second jaw comprises a second wing portion (30) of the spacer wing, 
the first wing portion comprises a tab or aperture (110) at a distal end portion of the first jaw relative to the hinge, the second wing portion comprises the other of the tab or aperture (126) at a distal end portion of the second jaw relative to the hinge, and 
the aperture receives the tab in the closed, locked position of the clamshell mount.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glazik (US 7124564 B2) and Bloom (US 6199357 B1) disclose finger spacers. Sinclair (US 3945180 A) discloses noncircular reel bats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        






/M.I.R./Examiner, Art Unit 3671